ROBERTSON, Judge.
This appeal follows the termination of workmen’s compensation benefits for medical expenses. Luther B. Cottongim suffered an on-the-job injury in 1977 while working for D & D Construction Co. (D & D). A settlement agreement was entered wherein D & D agreed to pay all medical expenses related to the injury. In 1989 D & D filed a motion to reopen the case and disputed Cottongim’s claims for continued medical benefits. After considering all the evidence before it, the trial court entered an order relieving and discharging D & D “from any and all further responsibility” to Cottongim. Cottongim, pro se, appeals.
Cottongim failed to articulate any issues on appeal and failed to comply with Rule 28(a), Alabama Rules of Appellate Procedure, because he did not cite any authority to support his appeal. Such failure places him in a perilous position and allows us no alternative but to affirm the judgment of the trial court. Cummins v. Slayton, 545 So.2d 783 (Ala.Civ.App.1989).
AFFIRMED.
INGRAM, P.J., and RUSSELL, J., concur.